DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 11/12/2021. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1 and 8 have been amended. Claims 5-7 and 11-20 remain withdrawn. Claims 21-23 are new.
In view of amendments, the Objection to the Title has been withdrawn.
In view of the amendments, the Objections to Claims 1 and 8 have been withdrawn.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Naganawa et al. (US 2011/0025165) is still relied on as prior art teaching the claimed invention as amended.
Re claims 1 and 8, Applicant argues (Page 9) that “Naganawa does not describe nor suggest a lamination for use in an electric machine stator”, and “Naganawa does not describe a lamination that includes a first tip extending from an inner edge of a stator tooth and a second tip extending from the inner edge of an adjacent stator tooth, wherein the tips define a first configuration defining a first gap therebetween and a second configuration defining a second gap therebetween. The first gap is substantially less than the second gap, and the second gap is smaller than a distance between the adjacent teeth.”
Examiner respectfully disagrees.
The claims specifically requires “a first pair of tips extending tangentially in opposed directions from the inner edges of one of said teeth; and a second pair of tips extending tangentially in opposed 
Naganawa discloses a lamination ([0031]) for use in an electric machine stator (2), and more specifically wherein a first pair of tips (pair of 22) extending tangentially in opposed directions from the inner edges of one of said teeth (21); and a second pair of tips (respective pair of 22) extending tangentially in opposed directions from the inner edges of another one of said teeth (respective 21), a tip (22) of said first pair of tips and a tip (respective 22) of said second pair of tips (respective pair of 22) defining a first configuration defining a first gap (A) therebetween and defining a second configuration defining a second gap (gap between respective 22; as shown in Fig. 3A) therebetween, the first gap (A) being substantially less than the second gap (since both tips are bent away from each other). Furthermore, as illustrated below, since the claim merely requires that the second gap is smaller than a distance between adjacent teeth, the distance would also include the respective edge portions (Comp_E; annotated below) to which the tip portions contact, when in the first configuration. Therefore, Naganawa would teach wherein the second gap (gap between respective 22; as shown in Fig. 4A) is smaller than a distance between adjacent teeth (respective 21).
Please see the rejection of the claims below.

    PNG
    media_image1.png
    591
    525
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naganawa et al. (US 2011/0025165).
In claim 1, Naganawa discloses (Fig. 1-5B) a lamination ([0031]) for use in an electric machine stator (2), comprising: a body (2) having a generally circular outer periphery and a generally circular inner periphery (illustrated in Fig. 1-2B), spaced from the outer periphery (in a radial direction); a plurality of spaced apart teeth (21) extending inwardly from the circular inner periphery, each of said teeth (21) defining opposed inner edges (Comp_E; annotated in Fig 4A above) thereof; a first pair of tips (pair of 22) extending tangentially in opposed directions from the inner edges (Comp_E) of one of said teeth (21); and a second pair of tips (respective pair of 22) extending tangentially in opposed directions from the inner edges (Comp_E) of another one of said teeth (respective 21), a tip (22) of said first pair of tips and a tip (respective 22) of said second pair of tips (respective pair of 22) defining a first configuration defining a first gap (A) therebetween and defining a second configuration defining a second gap (gap between respective 22; as shown in Fig. 3A) therebetween, the first gap (A) being substantially less than the second gap (since both tips are bent away from each other).
In claim 2, Naganawa discloses wherein at least one of said tip (22) of said first pair of tips (pair of 22) and said tip (respective 22) of said second pair of tips (respective pair of 22) comprises a living hinge (23).
In claim 3, Naganawa discloses wherein at least one of said tip (22) of said first pair of tips (pair of 22) and said tip (respective 22) of said second pair of tips (respective pair of 22) comprises a first portion (body of 22) and a second portion (portion of 21 connected to 22), the first portion (body of 22) pivotally connected (via 23) to the second portion (portion of 21 connected to 22).
In claim 4, Naganawa discloses wherein at least one of said tip (22) of said first pair of tips (pair of 22) and said tip (respective 22) of said second pair of tips (respective pair of 22) comprises a first portion (body of 22) having a radially inward face and a second portion (portion of 21 connected to 22) 
In claim 8, Naganawa discloses a stator (2) for an electric machine (1) comprising: a plurality of laminations ([0031]), each of said plurality of laminations defining opposed planar faces, the plurality of laminations joined to each other at the planar faces thereof, each of said plurality of laminations comprising; a body (2) having a generally circular outer periphery and a generally circular inner periphery (illustrated in Fig. 1-2B), spaced from the outer periphery (in a radial direction); a plurality of spaced apart teeth (21) extending inwardly from the circular inner periphery, each of said teeth (21) defining opposed inner edges thereof; a first pair of tips (pair of 22) extending tangentially in opposed directions from the inner edges of one of said teeth (21); and a second pair of tips (respective pair of 22) extending tangentially in opposed directions from the inner edges of another one of said teeth (respective 21), a tip (22) of said first pair of tips and a tip (respective 22) of said second pair of tips (respective pair of 22) defining a first configuration defining a first gap (A) therebetween and defining a second configuration defining a second gap (gap between respective 22; as shown in Fig. 3A) therebetween, the first gap (A) being substantially less than the second gap (since both tips are bent away from each other); and wire ([0031]) formed into a plurality of coils (3), each of said plurality of coils (3) wrapped around one of said plurality of teeth (21).
In claim 9, Naganawa discloses wherein at least one of said tip (22) of said first pair of tips (pair of 22) and said tip (respective 22) of said second pair of tips (respective pair of 22) comprises a living hinge (23).
In claim 10, Naganawa discloses wherein at least one of said tip (22) of said first pair of tips (pair of 22) and said tip (respective 22) of said second pair of tips (respective pair of 22) comprises a first 
In claim 22, Naganawa discloses wherein said first portion (body of 22) extends circumferentially from said at least one inner edge (Comp_E) and wherein said second portion (portion of 21 connected to 22) extends circumferentially from said first portion (body of 22).
In claim 23, Naganawa discloses wherein said first portion (body of 22) is fixed with respect to said inner edge (Comp_E).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 21: “wherein said living hinge is circumferentially spaced from said inner edges.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2016/0329793) teaches an outer rotor motor having stator teeth with slits formed for bending tooth tips.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832